Citation Nr: 0527152	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  99-20 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for status post ostectomy of the 5th proximal phalanx of the 
left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to October 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In December 2004 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c)) (2004).


FINDINGS OF FACT

1.  In November 1996, the veteran's left 5th toe was 
amputated as a result of his nonservice-connected diabetes 
mellitus.  

2.  The veteran's service-connected status post ostectomy of 
the proximal phalanx of the 5th left toe does not involve all 
the toes of the left foot and has not resulted in amputation 
of the veteran's 5th left toe.


CONCLUSION OF LAW

The criteria for a compensable disability rating for status 
post ostectomy of the proximal phalanx of the left 5th toe 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5172, 5282 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the May 1999 rating decision from which the current appeal 
originates.  He was provided with a statement of the case in 
October 1999 and supplemental statements of the case in June 
2000, February 2004, March 2004 and July 2005, which notified 
him of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

In April and October 2003, after the May 1999 rating 
decision, VA provided the veteran with adequate notice 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claims.  While the notice provided to the 
veteran in April and October 2003 was not given prior to the 
RO adjudication of the relevant claim in May 1999, the notice 
was provided by the RO prior to certification of the claim, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for an increased disability rating in the April and October 
2003 notices and the October 1999 statement of the case, as 
well as what information and evidence must be submitted by 
the veteran in both the April and October 2003 letters, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim.

In this respect, the Board notes that the October 2003 letter 
informed the veteran that he could tell VA about any 
additional information or evidence he wanted VA to obtain and 
the April 2003 letter advised him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, but that he must give them enough 
information to request such evidence.  Although the letters 
did not specifically state the veteran could submit any 
evidence in his possession, they did state that he could 
provide VA with appropriate information to obtain evidence.  
Thus, the discussion contained in these letters furnished the 
veteran notice of the evidence he still needed to send to VA, 
the evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claims.  At this stage of the 
appeal, no further notice is needed to comply with the VCAA, 
and the Board finds that any failure to provide the veteran 
with VCAA notice prior to the initial RO decisions did not 
affect the essential fairness of the adjudication, and 
therefore was not prejudicial to the veteran.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA 
treatment records and compensation examination reports and 
the veteran's testimony at his personal hearing.  The veteran 
has not alleged that there are any other outstanding 
available medical records.  

Furthermore, in December 2004, the Board remanded the 
veteran's claim to the RO, in part, for a medical examination 
of his left foot by a board of 2 physicians and to obtain a 
medical opinion regarding the etiology of his current left 
foot disability.  In March 2005, the veteran's claims file 
and medical records were reviewed by a VA physician's board 
consisting of a diabetic foot specialist and an orthopedic 
specialist.  These VA specialists determined that an 
examination of the veteran's left foot was unnecessary to 
formulate a relevant opinion.  Subsequent to the above-
mentioned development, the RO readjudicated the claim and 
issued a supplemental statement of the case.  Based on the 
foregoing actions, the Board finds that the RO complied with 
the Board's December 2004 remand, and that the veteran has 
not been harmed or prejudiced by the medical specialists' 
determination that an actual examination of his foot was 
unnecessary to formulate the requested opinion.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board consequently finds 
that VA's duty to assist the veteran has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

A January 1981 rating decision granted service connection for 
status post ostectomy of the proximal phalanx of the 5th left 
toe with a noncompensable evaluation.  In June 1998, the 
veteran submitted the current claim for an increased 
evaluation for his service-connected left foot disability.

VA treatment records, dating from September 1996 to January 
1997, show the veteran initially sought treatment for a foot 
ulcer under the fifth MPJ of the left foot in September 1999.  
Treatment records note that the veteran was an uncontrolled 
diabetic.  The ulcer was initially debrided.  In November 
1996, the veteran was admitted for gangrene of the left 5th 
toe and left foot cellulitis.  That month, his left foot 
abscess was debrided and the veteran was given a skin graft.  
Later that month, the left 5th toe was amputated.  The 
veteran subsequently underwent antibiotic treatment with 
physical and occupational therapy.  

A February 1997 VA orthopedic examination report, noted the 
veteran's relevant history and his complaints of left foot 
pain and occasional serous discharge on the plantar aspect of 
the skin graft area.  Examination revealed the veteran was in 
a wheelchair and was unable to rise on his toes and heels.  
He could pronate and supinate both feet.  The left foot 
appeared edematous, with swelling and with a split-thickness 
graft on the left 5th toe area.  Left foot dorsiflexion and 
plantar flexion were limited and the left 5th toe was 
amputated.  The veteran was unable to bear weight on his left 
foot or walk without using his walker.  There were chronic 
stasis skin changes on the left foot and the left foot skin 
was also dry.  There were diminished posterior tibial and 
dorsalis pedis artery pulsation of both the left and right 
feet.  The diagnosis was diabetes mellitus status post 
amputation of the left 5th toe and split-thickness skin 
graft.

Subsequent VA treatment records indicate that the veteran's 
left foot abscess did not heal and, in June 1998, he 
underwent amputation of the metatarsal heads of the 4th and 
5th toes secondary to chronic foot ulcers secondary to 
peripheral vascular disease.  Thereafter, the veteran 
received ongoing periodic follow-up for diabetic foot care.

In August 1998, the veteran was afforded an orthopedic 
examination of his feet.  He complained of pain in the 
metatarsal area of the left foot on the lateral aspect of his 
left foot and difficulty walking because of his left foot 
pain.  He wore a corrective shoe and utilized crutches.  He 
was able to dorsiflex, plantar flex, invert and evert his 
left foot.  Examination of the left foot revealed an 
amputation of the 5th toe and a healed old grafted skin 
lesion.  The diagnosis was status post excision of the 
metatarsal head of the 4th and 5th left toes.  

During his February 2000 personal hearing, the veteran 
testified that he underwent an ostectomy of his left 5th toe 
in service after developing several plantar warts and after 
his discharge, the toe was amputated.  

A May 2001 VA orthopedic examination report notes that the 
veteran's service medical records were unavailable for 
review.  The report further notes the history provided by the 
veteran, to include being diagnosed with diabetes mellitus in 
the 1980's, and his current complaints of numbness over the 
feet with pain on ambulation and weight-bearing.  He also 
complained of imbalance at times and reported wearing special 
diabetic shoes and that he carried a cane.  Examination of 
the left foot revealed hammering of toes 2 through 4 at the 
proximal interphalangeal joints.  The examination further 
revealed the absence of the 5th toe at the amputated end of 
the metatarsal bone.  The diagnoses included status post 
plantars warts by history, diabetes mellitus and history of 
osteomyelitis of the metatarsals of digits 4 and 5 of the 
left foot with amputations related to the diabetes mellitus 
diagnosis.  

An April 2003 VA examination report of the veteran's feet, 
noted that his claims file had been reviewed.  Examination of 
the left foot revealed that the area of the prior skin graft 
was indented from the surrounding skin and an absence of the 
5th toe.  There was mild hammering of the 2nd through 4th toes 
at the proximal interphalangeal joint.  There was not a 
complete removal of the 4th metatarsal bone, with the 
examiner estimating that only the distal 3rd had been 
removed.  The veteran was able to move all his toes with 
normal range of motion and was only unable to move the 4th 
toe alone.  There was no sensation in the area of the skin 
graft, and slight decrease in sensation in the rest of the 
foot.  The examiner opined that the sensory changes were due 
to the veteran's diagnosed diabetes, but that the crusting 
and bleeding in the skin graft area and the pain, lack of 
mobility and balance were secondary to the veteran's service-
connected injury and surgery.  

In March 2005, the veteran's claims file and medical records 
were reviewed by a VA physicians' board consisting of a 
diabetic foot specialist and an orthopedic specialist.  The 
Board of VA specialists determined that an examination of the 
veteran's left foot was unnecessary to formulate a relevant 
opinion.  Based on a careful review of the veteran's medical 
records, the examiners opined that, given the long hiatus 
between the veteran's partial amputation of the left 5th 
digit in 1955 and the subsequent independent development of 
peripheral vascular disease and diabetes, his service-
connected partial amputation of the left 5th digit was less 
likely than not to be responsible for the subsequent 
development of diabetic ulcers of the left 4th and 5th digits 
leading to their amputation and grafting procedure.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a noncompensable disability 
rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5282 for a hammertoe deformity of the left foot 
involving the 5th toe.  Under that code, a noncompensable 
rating is warranted when the hammertoe deformity affects only 
a single toe.  A maximum evaluation of 10 percent under this 
code requires that the hammertoe deformity affect all the 
toes of one foot, without claw foot.

Under Diagnostic Code 5172, amputation of one or two toes, 
other than the great toe, with removal of the metatarsal 
head, warrants a 20 percent evaluation.  Amputation of one or 
two toes, without metatarsal involvement, is a noncompensable 
disability (zero percent disabling).  38 C.F.R. § 4.71a.

The provisions of Diagnostic Code 5284 provide disability 
ratings for other foot injuries.  A 10 percent rating is 
warranted for moderate foot injuries.  A 20 percent rating is 
warranted for moderately severe foot injuries.  A 30 percent 
rating is warranted for severe foot injuries.

The Board notes that there are additional diagnostic codes 
for the evaluation of foot disabilities.  However, applying 
Diagnostic Codes 5276 through 5279 is not appropriate as 
there is no evidence of acquired flatfoot, bilateral weak 
foot, acquired pes cavus, or anterior metatarsalgia, 
respectively.  Similarly, the evidence does not support the 
application of Diagnostic Code 5281, valgus rigidus, or 
Diagnostic Code 5283, malunion or nonunion of the tarsal or 
metatarsal bones.  Likewise, the evidence does not indicate 
that the veteran current foot disability attributed to his 
service-connected status post ostectomy of the 5th proximal 
phalanx of the left foot, is moderate in severity as 
contemplated by Diagnostic Code 5284.  Therefore, the Board 
will evaluate the disability as provided under Diagnostic 
Code 5282.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

In reviewing the medical evidence of record, the Board finds 
that the preponderance of the evidence is against a 
compensable disability rating for the veteran's status post 
ostectomy of the left 5th proximal phalanx under Diagnostic 
Codes 5172 and 5282.  Although the veteran contends that the 
amputation of his 5th left toe was necessitated by his 
service-connected disability, the Board finds that the 
preponderance of the probative medical evidence does not 
support this contention.  Rather, the preponderance of the 
probative medical evidence of record attributes the veteran's 
5th left toe amputation to his development of peripheral 
vascular disease and/or diabetes with resultant osteomyletis.  
In this respect, the Board acknowledges the April 2003 VA 
examiner's opinion that the veteran's surgery was a result of 
his service-connected injury; however, the Board finds more 
probative the March 2005 VA examiners' opinion that the 
amputation was less likely than not responsible for the 
amputation than his development of diabetic ulcers.  In 
weighing the evidence, the Board notes that both examination 
reports show that the veteran's claims file had been 
reviewed; however, the March 2005 opinion was a consensus of 
two physicians specializing in orthopedic and diabetic foot 
care.  Therefore, the Board finds that the left 5th toe 
amputation is not a result of the veteran's service-connected 
status post ostectomy of the 5th proximal phalanx of the left 
foot.  

Likewise, in considering the current severity of the 
veteran's service-connected left foot disability, the Board 
notes that both the May 2001 and the April 2003 VA examiners 
found mild hammering of toes 2 through 4.   As such, pursuant 
to the criteria enumerated in Diagnostic Code 5282, a 
noncompensable disability rating is warranted, as the 
hammertoe disorder does not extend to all the toes of the 
left foot, excluding the veteran's great toe.  Accordingly, a 
compensable disability rating is not warranted.  See 38 
C.F.R. § 4.7 (2004).

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's service-
connected status post ostectomy of the 5th proximal phalanx 
of the left foot has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased (compensable) disability rating for status post 
ostectomy of the 5th proximal phalanx of the left foot is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


